Judge GREENE
dissenting.
I disagree with the majority’s conclusion that the plaintiff has filed a timely request for a change of condition hearing.
The last compensation payment made under the award in question occurred shortly after 15 January 1986. Therefore, the plaintiff had two years from that date to file a “ ‘claim for further compensation upon an alleged change of condition.’ ” Biddix v. Rex Mills, Inc., 237 N.C. 660, 666, 75 S.E.2d 777, 782 (1953) (citation omitted). On 12 December 1988, the plaintiff made a claim for further compensation based on changed conditions. This claim is therefore barred by N.C.G.S. § 97-47 because it was made more than two years from the date of the last payment of compensation.
This is not a case “in which only medical or other treatment bills are paid. . . .” N.C.G.S. § 97-47 (emphasis added). In such a case, the injured employee is entitled to seek an initial award of compensation within twelve “months from the date of the last payment of bills for medical or other treatment. . . .” N.C.G.S. § 97-47. To the contrary, this is a case where both compensation and medical expenses have been previously awarded, and therefore, the injured employee had two years “ ‘from the last payment of compensation pursuant to the award in which to file [a] claim for further compensation upon an alleged change of condition.’ ” Biddix, 237 N.C. at 666, 75 S.E.2d at 782 (citation omitted).